       Case 6:18-cv-06572-FPG-MWP Document 38 Filed 08/17/21 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

CHRISTOPHER M. MURPHY,
                                                                         DECISION & ORDER
                                    Plaintiff,
                                                                         18-CV-6572FPG
                  v.

OTTAVIO CAMPANELLA, et al.,

                        Defendants.
_______________________________________



                  By letter motion dated August 12, 2021, the plaintiff, Christopher M. Murphy,

requests permission to use the Court’s electronic case filing system (“CM/ECF”).1 (Docket

# 37). For the reasons that follow, the motion is granted.

                  Rule 5 of the Federal Rules of Civil Procedure provides that a pro se litigant “may

file electronically only if allowed by court order or by local rule.” Fed. R. Civ. P. 5(d)(3)(B)(i).

The Local Rules of Civil Procedure incorporate by reference the Court’s CM/ECF

Administrative Procedures Guide (“the Guide”), which in turn provides the requirements and

procedures for electronic filing. See W.D.N.Y. Local Rule 5.1(a). The Guide allows the Court,

in its discretion, to “grant a pro se litigant who demonstrates a willingness and capability to file

documents electronically, permission to register to do so.” W.D.N.Y. Administrative Procedures

Guide for Electronic Filing, Administrative Procedures. Such permission, however, may be

“revoked at any time.” (Id.).




         1
          Murphy requested permission to file electronically in three civil cases currently pending in this district.
This Order only addresses the motion in this case. The Court will issue separate orders in the other pending cases.
      Case 6:18-cv-06572-FPG-MWP Document 38 Filed 08/17/21 Page 2 of 3




               Attached to his letter motion is an application for permission to register to use the

Court’s electronic case filing system. (Id.). In that application, Murphy provides the information

outlined in Section 1(C) of the Guide, including his name, address, telephone number, and two

internet email addresses, each of which he represents supports Adobe Acrobat and HTML

messages. (Id.). He also represents that he has reviewed the Court’s Administrative Procedures

Guide for Electronic filing and that he agrees to abide by the Court rules, orders, policies and

procedures governing the use of the Court’s electronic filing system. (Id.). Having considered

Murphy’s submission, his motion for permission to file electronically in this case through

CM/ECF (Docket # 37) is GRANTED, subject to the following conditions:

               Murphy shall (1) contact the Clerk’s Office at (585) 613-4000, to verify the email

address for his receipt of electronic notices of filings in this case and to obtain instructions on

accessing and viewing documents received in email notifications; and, (2) familiarize himself

with and abide by the rules and procedures in the Guide. As noted above, this permission may

be revoked by the Court at any time and the Court will do so if the privilege is abused or the

pertinent rules and procedures are violated.

               On or before, September 16, 2021, Murphy shall file an affirmation in this matter

representing that (1) he has satisfied the above conditions, including receiving instructions on

accessing and viewing documents received in email notifications; (2) he consents to electronic

services of all documents and understands that he will no longer receive notices and documents

by regular mail; (3) he understands that it is his responsibility to ensure that his CM/ECF User

Account information is current, particularly his email contact information, and that failure to do

so may result in adverse consequences (e.g., missed notifications and deadlines) and may result

in revocation of permission to file electronically; (4) he understands the technical requirements


                                                  2
      Case 6:18-cv-06572-FPG-MWP Document 38 Filed 08/17/21 Page 3 of 3




necessary to file and receive documents electronically and has regular access to necessary

technology including internet, email, word processing software, scanner/printer/copier, and .pdf

reader/writer; (5) he understands that he may file a document manually with the Clerk’s Office,

if necessary; and, (6) he understands that he may withdraw from participation in the Electronic

Filing System by submitting a written request. Until the affirmation is filed, defendants shall

continue to mail to the plaintiff copies of all documents and attachments filed through CM/ECF.

IT IS SO ORDERED.



                                                                  s/Marian W. Payson
                                                               MARIAN W. PAYSON
                                                             United States Magistrate Judge

Dated: Rochester, New York
       August 17, 2021




                                                 3
